Exhibit 10.1

 

FIRST AMENDMENT TO FINANCING AGREEMENT

AND WAIVER

 

THIS FIRST AMENDMENT TO FINANCING AGREEMENT AND WAIVER (this “Amendment”), made
and entered into as of August 19, 2011, is by and between OVERSTOCK.COM, INC., a
Delaware corporation (“Borrower”) and U.S. BANK NATIONAL ASSOCIATION, a national
banking association (“Bank”).

 

RECITALS:

 

A.            Borrower and Bank are parties to that certain Financing Agreement
dated as of December 22, 2009 (the “Financing Agreement”).  Capitalized terms
used herein and not otherwise defined herein have the meanings assigned to them
in the Financing Agreement, unless the context otherwise requires.

 

B.            Borrower has requested that Bank (i) waive a certain existing
Event of Default under the Financing Agreement and (ii) amend certain provisions
of the Financing Agreement, and Bank has agreed to grant such waiver and so
amend the Financing Agreement upon the terms and subject to the conditions set
forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, Borrower and Bank agree as
follows:

 

ARTICLE I - RECITALS INCORPORATED

 

Borrower and Bank agree that the Recitals set forth herein are true and correct
in all material respects and are incorporated herein by reference, and agree to
undertake the actions hereinafter set forth.

 

ARTICLE II - WAIVER

 

Pursuant to Section 10.16 of the Financing Agreement, Borrower is prohibited
from, among other things, forming any Subsidiaries.  Borrower has informed Bank
that Borrower formed Overstock.com Services, Inc., a Subsidiary of Borrower. 
Such non-compliance constitutes an Event of Default under Section 12.1(c) of the
Financing Agreement.  Borrower has requested that Bank waive its failure to
comply with said Section with respect to the formation of Overstock.com
Services, Inc.  Subject to the full satisfaction of the conditions precedent set
forth in Section 4.1 below, Bank hereby waives Borrower’s above-described
non-compliance with the Financing Agreement, and Bank hereby waives any Event of
Default arising solely by virtue of such expressly-described failure to comply. 
Except as expressly provided in the foregoing provisions of this Article II, all
provisions of the Financing Agreement remain in full force and effect and the
foregoing waiver will not apply to any other or subsequent failure to comply
with the Section identified above or any other provision of the Financing
Agreement.

 

ARTICLE III - AMENDMENTS

 

3.1           Restated Definitions.  The following definitions set forth in
Section 1.1 of the Financing Agreement are hereby amended and restated in their
entirety to read as follows:

 

“Cash Secured Facility Amount” means $3,000,000, subject to adjustment in
accordance with the provisions of Section 2.10.

 

--------------------------------------------------------------------------------


 

“Regular Advance Availability” means:

 

(i) at all times prior to an Approved Refinancing/Repayment of Convertible Debt,
an amount equal to $0;

 

and

 

(ii) following an Approved Refinancing/Repayment of Convertible Debt:

 

(a) so long as no Triggering Event has occurred and is continuing, an amount, in
Dollars, equal to:

 

(1) the Regular Advance Facility Amount, less

 

(2) the then aggregate outstanding principal amount of all Regular Advances and
all due but unpaid interest on the Regular Advances, and all fees, commissions,
expenses and other charges posted to Borrower’s loan account with Bank;

 

and

 

(b) so long as a Triggering Event has occurred and is continuing, an amount, in
Dollars equal to:

 

(1) an amount equal to the lesser of: (A) the then Borrowing Base or (B) the
Regular Advance Facility Amount, less

 

(2) the then aggregate outstanding principal amount of all Regular Advances and
all due but unpaid interest on the Regular Advances, and all fees, commissions,
expenses and other charges posted to Borrower’s loan account with Bank.

 

Notwithstanding the foregoing subpart (i), it is understood and agreed that
Borrower may use the proceeds of Regular Advances to fund an Approved
Refinancing/Repayment of Convertible Debt up the limits set forth in the
foregoing subpart (ii) of this definition of Regular Advance Availability and in
accordance with all other terms and conditions set forth in this Agreement.

 

“Regular Advance Facility Amount” means $17,000,000, subject to adjustment in
accordance with the provisions of Section 2.10.

 

“Stated Termination Date” means December 31, 2012.

 

3.2           New Defined Term.  A new defined term “Approved
Extension/Repayment of Convertible Debt” is hereby added to Section 1.1 of the
Financing Agreement in its proper alphabetical order and shall read as follows:

 

“Approved Refinancing/Repayment of Convertible Debt” means, with respect to all
outstanding Convertible Debt, (a) the repayment in full of such Convertible Debt

 

2

--------------------------------------------------------------------------------


 

and/or (b) the refinancing of such Convertible Debt to extend the applicable
maturity date to a date no earlier than 90 days following the Stated Termination
Date, provided that in each case Borrower provides documentation satisfactory to
Bank of such repayment and/or refinancing.

 

3.3           Notes.  Section 2.8 of the Financing Agreement is hereby amended
and restated in its entirety to read as follows:

 

“Section 2.8           Notes; Records of Advances of Credit.  Borrower’s
obligation to pay the principal of, and interest on, the Loans (exclusive of the
Letter of Credit Exposure) made by Bank shall be evidenced by two promissory
notes duly executed and delivered by Borrower in form and substance acceptable
to Bank with blanks appropriately completed in conformity herewith (as the same
may be amended, restated, renewed, extended, supplemented or otherwise modified
from time to time, each a “Note” and collectively, the “Notes”).  The Notes
shall (a) be executed by Borrower, (b) be payable to the order of Bank and be
dated as of the date of the First Amendment to this Agreement, (c) be in a
stated principal amount equal to the Regular Advance Facility Amount and Cash
Secured Facility Amount, as applicable, (d) mature on the date referenced in
Section 11.1, (e) bear interest as provided in Section 3.1 in respect of the
Loans evidenced thereby, (f) be subject to voluntary prepayment and mandatory
repayment as provided herein, and (g) be entitled to the benefits, and be
subject to the terms, of this Agreement and the other Loan Documents.  Bank is
hereby authorized to record the date and amount of each advance of the Loans,
and the date and amount of each payment or prepayment thereof, by any or all of
the following: (1) on a schedule constituting a part of the applicable Note
which schedule may be attached thereto and made a part thereof, (2) by entries
made into Bank’s electronic systems, or (3) on internal memoranda maintained by
Bank, and any such recordation will be rebuttably presumptive evidence of the
accuracy of the information so recorded absent manifest error; however, the
failure of Bank to make any such recordation will not affect the unconditional
obligations of Borrower to repay the outstanding principal, interest, or other
Obligations due under this Agreement, under the Notes, or the other Loan
Documents in accordance with the terms of this Agreement and the other Loan
Documents.”

 

3.4           Elimination of Regular Advance Interest Rate Floor. 
Section 3.1(a)(i) of the Financing Agreement is hereby amended and restated in
its entirety to read as follows:

 

“(i)          Interest on Regular Advances.  Except as set forth in
Section 3.1(b) below, interest on each Regular Advance hereunder shall accrue at
an annual rate equal to the Applicable Regular Advance Margin plus the one-month
LIBOR rate quoted by Bank from Reuters Screen LIBOR01 Page or any successor
thereto, which shall be that one-month LIBOR rate in effect and reset each New
York Banking Day, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation, such rate rounded up to the
nearest one-sixteenth percent (the “LIBOR Rate”).  The term “New York Banking
Day” means any day (other than a Saturday or Sunday) on which commercial banks
are open for business in New York, New York.  Bank’s internal records of
applicable interest rates shall be determinative in the absence of manifest
error.”

 

3

--------------------------------------------------------------------------------


 

3.5           Reporting Requirements.  Sections 8.3, 8.4 and 8.5 of the
Financing Agreement are hereby amended by replacing each reference to “15th day”
set forth in said Sections with a reference to “20th day”.

 

3.6           Restated Schedules to Financing Agreement.  Schedules 1.1(B), 9.5,
9.6(b), 9.9, 9.12, 9.13, 9.15, 9.17, 9.18, 9.20, 9.24 and 9.25 to the Financing
Agreement are hereby replaced with the restated Schedules attached hereto.

 

ARTICLE IV - MISCELLANEOUS

 

4.1           Effectiveness of Amendment.  This Amendment will become effective
as of the date hereof upon delivery to Bank by Borrower of the following, each
in form and substance acceptable to Bank (collectively, the “Amendment
Documents”):

 

(a)           This Amendment, duly executed by Borrower;

 

(b)           A Revolving Note (Regular Advances) in the original principal
amount of up to $17,000,000.00, duly executed by Borrower;

 

(c)           A Revolving Note (Cash Secured Advances) in the original principal
amount of up to $3,000,000.00, duly executed by Borrower;

 

(d)           An Acknowledgement and Agreement Regarding Security Agreement,
duly executed by Borrower, which restates certain Schedules to the Security
Agreement;

 

(e)           A Notice of Grant of Security Interest in Trademarks, duly
executed by Borrower, with respect to word mark “O.co” bearing registration
number 3,971,940;

 

(f)            A copy of the resolutions of the Board of Directors of Borrower,
duly adopted, which authorize the execution, delivery and performance by
Borrower of this Amendment and the other Amendment Documents, certified as true
and accurate by the Secretary of Borrower, along with a certification by such
Secretary (i) certifying that there has been no amendment to the Certificate of
Incorporation or Bylaws of Borrower since true and accurate copies of the same
were last delivered and certified to Bank, and that said Certificate of
Incorporation and Bylaws remain in full force and effect as of the date of this
Amendment; and (ii) identifying each officer of Borrower authorized to execute
this Amendment, the other Amendment Documents and any other instrument or
agreement executed by Borrower in connection with this Amendment, and certifying
as to specimens of such officer’s signature and such officer’s incumbency in
such offices as such officer holds; and

 

(g)           Such other documents or instruments as Bank may reasonably
require.

 

4.2           Representations; No Default.  Borrower hereby represents, on and
as of the date hereof, and after giving effect to this Amendment, all of the
representations and warranties contained in the Financing Agreement are true,
correct, and complete in all material respects as of the date hereof as though
made on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.  Borrower further represents and
warrants that it has the power and legal right and authority to enter into this
Amendment and all of the other Amendment Documents, and that it has duly
authorized as appropriate the execution and delivery of this Amendment and all
of the other Amendment Documents by proper corporate action, and none of the
Amendment Documents nor the agreements contained therein contravene or
constitute a Default or Event of Default under the

 

4

--------------------------------------------------------------------------------


 

Financing Agreement or a default under any other agreement, instrument, or
indenture to which Borrower is a party or a signatory or a provision of
Borrower’s Certificate of Incorporation or Bylaws, or, to the best of Borrower’s
knowledge, any other agreement or requirement of law, or result in the
imposition of any lien on any of its property under any agreement binding on or
applicable to Borrower or any of its property except, if any, in favor of Bank. 
Borrower represents and warrants that (a) no consent, approval, or authorization
of or registration or declaration with any Person, including but not limited to
any governmental authority, is required in connection with the execution and
delivery by Borrower of the Amendment Documents or the performance of
obligations of Borrower therein described; (b) no events have taken place and no
circumstances exist at the date hereof which would give Borrower grounds to
assert any defense, offset, or counterclaim to any claim relating to the
Obligations; (c) there are no known claims, causes of action, allegations,
suits, debts, liens, obligations, liabilities, demands, losses, costs, or
expenses (including attorneys’ fees) of any kind, character, or nature
whatsoever, fixed or contingent, which Borrower may have or claim to have
against Bank, which might arise out of or be connected with any act of
commission or omission of Bank existing or occurring on or prior to the date of
this Amendment, including, without limitation, any claims, liabilities, or
obligations arising with respect to the Obligations, any handling of the Loan
Collateral, any past charges or payments in respect of the Obligations or Bank’s
administration of the credit facilities provided for in the Financing Agreement;
and (d) after giving effect to Article II of this Amendment, no Default or Event
of Default has occurred and is continuing under the Financing Agreement.

 

4.3           Affirmation; Further References.  Bank and Borrower each
acknowledge and affirm that the Financing Agreement, as hereby amended, is
hereby ratified and confirmed in all respects and all terms, conditions, and
provisions of the Financing Agreement, except as amended by this Amendment,
remain unmodified and in full force and effect.  All references to the Financing
Agreement in any other document or instrument are hereby amended and refer to
the Financing Agreement as amended by this Amendment.  Borrower reaffirms, and
represents and warrants to Bank, that the Obligations are and continue to be
secured by first priority perfected liens and security interests pursuant to the
Security Agreement.

 

4.4           Merger and Integration, Superseding Effect.  This Amendment, from
and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into it all prior oral
and written agreements on the same subjects by and between the parties hereto
with the effect that this Amendment controls with respect to the specific
subjects hereof and thereof.

 

4.5           Severability.  Whenever possible, each provision of this Amendment
and the other Amendment Documents and any other statement, instrument, or
transaction contemplated hereby or thereby or relating hereto or thereto will be
interpreted in such manner as to be effective, valid, and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment, the
other Amendment Documents, or any other statement, instrument, or transaction
contemplated hereby or thereby or relating hereto or thereto will be held to be
prohibited, invalid, or unenforceable under the applicable law, such provision
will be ineffective in such jurisdiction only to the extent of such prohibition,
invalidity, or unenforceability, without invalidating or rendering unenforceable
the remainder of such provision or the remaining provisions of this Amendment,
such other Amendment Documents or such other statement, instrument, or
transaction in such jurisdiction, or affecting the effectiveness, validity, or
enforceability of such provision in any other jurisdiction.

 

4.6           Successors.  This Amendment and the other Amendment Documents are
binding upon each of Borrower, and its successors and assigns, and inure to the
benefit of Borrower, Bank, and to the successors and assigns of Bank.

 

5

--------------------------------------------------------------------------------


 

4.7           Legal Expenses.  Without limiting any provision of the Financing
Agreement or any other Loan Documents, Borrower agrees to reimburse Bank, upon
execution of this Amendment, for all reasonable out-of-pocket expenses
(including attorneys’ fees and legal expenses of Bank’s legal counsel) incurred
in connection with the Financing Agreement, including in connection with the
negotiation, preparation, and execution of this Amendment and the other
Amendment Documents, and in enforcing the obligations of Borrower under this
Amendment and the other Amendment Documents, and to pay and save Bank harmless
from all liability for any stamp or other taxes which may be payable with
respect to the execution or delivery of this Amendment and the other Amendment
Documents, which obligations of Borrower will survive any termination of the
Financing Agreement.

 

4.8           Headings.  The headings of various sections of this Amendment have
been inserted for reference only and will not be deemed to be a part of this
Amendment.

 

4.9           Counterparts; Digital Copies.  This Amendment and the other
Amendment Documents may be executed in several counterparts as deemed necessary
or convenient, each of which, when so executed, will be deemed an original,
provided that all such counterparts will be regarded as one and the same
document, and any party to this Amendment and the other Amendment Documents may
execute any such agreement by executing a counterpart of such agreement.  Any
signature delivered by a party by facsimile or electronic transmission will be
deemed to be an original signature hereto.

 

4.10         Governing Law.  This Amendment and, except as otherwise expressly
provided, the other Amendment Documents will be interpreted and construed in
accordance with the internal substantive laws of the State of Minnesota, without
regard to the choice of law principles of such state.

 

4.11         No Waiver.  Except as expressly set forth in Article II above,
nothing contained in this Amendment, the other Amendment Documents, or in any
other agreement or understanding between the parties constitutes a waiver of, or
otherwise diminishes or impairs, Bank’s rights or remedies under the Financing
Agreement or any of the other Loan Documents, or under applicable law.

 

4.12         Release of Claims and Waivers.  Borrower, for itself and its
successors and assigns, hereby releases, remises, acquits, and forever
discharges Bank and Bank’s employees, agents, representatives, consultants,
attorneys, fiduciaries, servants, officers, directors, partners, predecessors,
successors and assigns, subsidiary corporations, parent corporations, and
related corporate divisions (all of the foregoing hereinafter called the
“Released Parties”), from any and all actions and causes of action, judgments,
executions, suits, debts, claims, demands, liabilities, obligations, damages,
and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, for or because of
any matter or things done, omitted, or suffered to be done by any of the
Released Parties prior to and including the date of execution hereof, and in any
way directly or indirectly arising out of or in any way connected to this
Amendment, the Financing Agreement, the Loans, and the other Loan Documents
prior to and including the date of execution hereof (all of the foregoing
hereinafter called the “Released Matters”).  Borrower agrees not to commence or
join any lawsuit or other legal or equitable action or proceeding in which any
Released Party is an adverse party and which involves any of the Released
Matters.  Borrower acknowledges that the agreements in this paragraph are
intended to be in full satisfaction of all or any alleged injuries or damages
arising in connection with the Released Matters.  Borrower represents and
warrants to Bank that it has not purported to transfer, assign or, otherwise
convey any right, title, or interest of Borrower in any Released Matter to any
other person and that the foregoing constitutes a full and complete release of
all Released Matters.

 

[Remainder of page left blank;
signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

BORROWER:

 

 

 

 

 

 

OVERSTOCK.COM, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jonathan E. Johnson III

 

Name:

Jonathan E. Johnson III

 

Title:

President

 

 

 

BANK:

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

a national banking association

 

 

 

 

 

 

 

By:

/s/ Ronald Giblin

 

Name:

Ronald Giblin

 

Title:

Vice President

 

[Signature page to First Amendment to Financing Agreement and Waiver]

 

--------------------------------------------------------------------------------


 

Restated Schedules 1.1(B), 9.5, 9.6(b), 9.9, 9.12, 9.13, 9.15, 9.17, 9.18, 9.20,
9.24 and 9.25

to the Financing Agreement

 

See attached.

 

--------------------------------------------------------------------------------

 